      Case 1:01-cv-10861-RGS Document 594 Filed 05/29/20 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                             MDL NO. 1430

                   MASTER FILE NO. 01-CV-10861-RGS



                   IN RE: LUPRON® MARKETING AND
                     SALES PRACTICES LITIGATION

MEMORANDUM ACKNOWLEDGING RECEIPT OF THE FINAL REPORT
       ON THE A. DAVID MAZZONE AWARDS PROGRAM
   AND ORDER THAT ALL REMAINING PROGRAM FUNDS BE
    DISBURSED TO THE DANA FARBER CANCER INSTITUTE

                              May 29, 2020

STEARNS, D.J.

     On August 6, 2010, this court awarded the surplus funds from the

Lupron® Class Settlement Pool to the Dana-Farber/Harvard Cancer Center

(DF/HCC) and the Prostate Cancer Foundation (PCF) as the joint

administrators and custodians of a prostate cancer and related diseases

research program named in the honor of late District Judge A. David

Mazzone. On March 3, 2020, the court received the Final Annual Report

(number 14 in a series) summarizing the nine years of the Program’s

accomplishments.    The Report was submitted by Dr. Miles Brown of
          Case 1:01-cv-10861-RGS Document 594 Filed 05/29/20 Page 2 of 5



DF/HCC, the Principal Investigator, and Dr. Jonathan Simons of PCF, the

Co-Principal Investigator. 1

      It is with a sense of deep gratitude to all of those who contributed to

the success of the Awards Program, and admittedly, with pangs of nostalgia,

that with the acceptance of this Report, I declare that the Program has come

to its conclusion. The goals of the Program were charted by the court with

the assistance of a distinguished Scientific Advisory Board (SAB).2 Members

of the SAB, the DF/HCC Prostate Cancer Program, the SPORE Governance

Committee, and two delegates selected by the court, Jonathan Tilly, PhD, of

the Vincent Center for Reproductive Biology, who served as the court’s

Science Advisor, and First Circuit Executive, Gary Wente, who served as the

Patient Advocate, all donated numerous hours of their precious time to the

Program. They personally reviewed the hundreds of applications that led to


      1 The court is deeply indebted to the two Principal Investigators, as well
as to Dr. Philip Kantoff, Dr. Brown’s predecessor, who served as the Principal
Investigator until relocating to New York in 2015, and the indefatigable
Howard Soule, PhD, the Chief Science Officer at PCF, for their integrity,
dedication, and contribution to the Awards Program. There are a host of
others to whom the court is also indebted who are too many in number to list
in a brief order of this kind. I must, however, pause to acknowledge the
tireless efforts invested in the administration of the Program by Juan Carlos
Hincapie, who managed this enormous undertaking with skill and a spirit of
magnanimity, ensuring its success.

      2The names of the members of the SAB can be found on page 3 of the
Final Report.
                                  2
          Case 1:01-cv-10861-RGS Document 594 Filed 05/29/20 Page 3 of 5



the award of research grants supporting “high impact” studies, clinical trials,

disparities research, community outreach, career development, and student

training. The Challenge Awards extended by PCF over and above the court’s

original almost $12 million cy près award served as a true “force multiplier”

in expanding the reach and impact of the Program. 3 Over its nine years of

existence, the Program supported 142 investigators and 43 separate research

projects nationwide.

      As announced at the inception of the Awards Program, the court’s

intent was to create an appropriate mechanism for the distribution of the

unclaimed class action funds in the consumer settlement pool in a manner

that would satisfy, as best the court could determine it, the wishes of patients,

among them Judge Mazzone, who had fallen victim to prostate cancer, the

disease that the drug Lupron© was developed to treat. After soliciting public

comment and proposals, the court came to the view that their most fervent

wish would have been to promote research seeking a cure for the disease as

well as the discovery of new or enhanced methods of ameliorating its

progression and debilitating effects. The court also expressed a desire to


      3The Program also benefited from the generosity of the institutions
hosting the Program grantees who agreed to absorb all overhead costs rather
than taxing the award funds. Careful stewardship of the funds also made it
possible to fund two career development awards in the final year using
unspent awards balances at no further expense to the Program.
                                    3
       Case 1:01-cv-10861-RGS Document 594 Filed 05/29/20 Page 4 of 5



direct funding to cutting edge and experimental investigations that have

difficulty competing for funds from established sources, particularly in an

environment in which government support for scientific research has greatly

diminished. The outreach and diversity aspects of the Program, as well as

its Student Training Program, were also integral to its success.

      The harvest of Program achievements is reflected in the dozens of peer-

reviewed publications, patent applications, and symposia presentations

generated by the investigators and team leaders. As these are too numerous

to detail in this order, I will post the Final Report which summarizes them in

detail on the court’s web site for any interested member of the scientific

community or general public to review.

     On a final note, one of the most satisfying days I have spent as a judge

was attending the Program Retreat on September 13, 2019. Hosted by Dana

Farber, a cross-section of Mazzone Awards grantees presented the results of

their investigations, ranging from Dr. Steven Balk’s paper on “Prostate

Cancer Molecular Heterogeneity and Responses to Intensive Androgen

Deprivation Therapy,” to Professor Lorelei Mucci’s presentation on

“Epidemiology Studies of Racial and Ethnic Disparities in Prostate Cancer,”

to select but two offerings from the feast of superb science the Program




                                      4
          Case 1:01-cv-10861-RGS Document 594 Filed 05/29/20 Page 5 of 5



supported.4 I am privileged to have had the opportunity to play a small part

in bringing the Program into existence.

      As its last Program order, the court will now direct the Court Registry

Investment System to issue a check paying over to Dana Farber Cancer

Institute d/b/a Dana-Farber/Harvard Cancer Center the balance of the

funds remaining in the cy près account, plus any accrued interest to date. 5

The Clerk will post the Final Report to the District Court’s public website and

then formally close the case on the court’s docket.

                                      SO ORDERED.


                                      /s/ Richard G. Stearns__________
                                      UNITED STATES DISTRICT JUDGE




     Copies of the slide decks of the papers presented at the September
      4

Symposium can be found beginning at page 46 of the Final Report.

      5Currently the court holds $35,271.47 in principle, and $17,493.65 in
accrued interest in the Lupron© court registry account. The total available
as of May 29, 2020 is $52,765.12.
                                    5
